I dissent. The Supreme Court of the United States in the case of Nebbia v. New York, 291 U.S. 502, 54 Sup. Ct. 505, 516,78 L. Ed. 940, 89 A.L.R. 1469, has specifically and definitely laid down the rule that so far as the 14th Amendment to the Federal Constitution is concerned, the states have the right to regulate each and every class of business or occupation which is engaged in by their citizens, and that the question of whether the business should be regulated is a matter for legislative and not judicial determination. The only power which the courts have is, not to determine whether the business is of a nature that it cannot nor should not be regulated, but whether the particular regulations are "seen to have a reasonable relation to a proper legislative purpose, and are neither arbitrary nor discriminatory," and that "whether the free operation of the normal laws of competition is a wise and wholesome rule for trade and commerce is an economic question which this court need not consider or determine." Nebbia v. New York, supra.
In the case of State v. Lawrence, 213 N.C. 674,197 S.E. 586, 116 A.L.R. 1366, the act whose constitutionality was challenged is almost exactly like that under consideration in this case. It was attacked on the ground that it violated the 14th Amendment of the Federal Constitution. The state court held that it did not, and a petition for certiorari was filed in the Supreme Court of the United States. Certiorari was denied by that court. 305 U.S. 638, 59 Sup. Ct. 105, 83 L. Ed. 411. This can only be taken as a determination that the highest tribunal in the land did not consider the act violated the 14th Amendment. *Page 378 
The majority of this court has seen fit in effect to overrule that decision. I cannot concur. It is very true that we have the power to hold that the provision of our own Constitution, which is taken from the Federal Constitution, does not mean in our Constitution what it means in the Federal Constitution, but I seriously question the wisdom of such a conclusion.